Case: 11-40145     Document: 00511851641         Page: 1     Date Filed: 05/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2012
                                     No. 11-40145
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE RAMOS SERANO, also known as Jose Serano Ramos, also known as Jose
Ramos Seran, also known as Jose S. Ramos,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1658-1


Before JONES, Chief Judge, and BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
        Jose Ramos Serano (Serano) appeals the 46-month sentence imposed
following his guilty plea conviction for illegal reentry of a previously deported
alien, in violation of 8 U.S.C. § 1326. As his sole argument on appeal, Serano
argues that the district court misapplied the Sentencing Guidelines and
reversibly erred when it imposed the sixteen-level “crime of violence”
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (Nov. 2009), based on his 2008


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40145    Document: 00511851641    Page: 2   Date Filed: 05/10/2012

                                No. 11-40145

Texas conviction for attempted deadly conduct. We review this issue de novo.
United States v. Sanchez, 667 F.3d 555, 560 (5th Cir. 2012).
      As he did in the district court, Serano argues that his conviction for
attempted deadly conduct does not qualify as a crime of violence because the
Texas concept of attempt is broader than the generic, contemporary meaning of
attempt. He further argues that the Texas has not adopted the “substantial
step” test of the Model Penal Code and that Texas’s approach instead provides
for a more broad test.
      Serano’s arguments have been specifically rejected by this court in
Sanchez, 667 F.3d at 563-66. Accordingly, the judgment of the district court is
AFFIRMED.




                                      2